DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 23-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. (WO 99/20384 A1).
	Regarding claim 23, Bolz et al. discloses a catalytic reactor (10), comprising: a catalytic bed suitable for a chemical reaction of conversion of a gaseous charge into a gaseous product, said catalytic bed having an annular-cylindrical geometry, said catalytic bed including at least one collector (12, 13, 18) made with a gas-permeable cylindrical wall; wherein said at least one collector (12, 13, 18) includes at least one annular layer (14) of a first granular material that includes a catalyst adapted to catalyse said reaction of conversion, and at least one annular layer (16) of a second granular material; wherein said at least one collector (12, 13, 18) includes an outlet collector (12) and said layer (16) of second granular material is adjacent to and in contact with said outlet collector (12), so that said layer (14) of first granular material is separated from the collector by the layer (16) of second granular material (see Abstract; figure and page 2, line 3 through page 6, line 12).
Bolz et al. fails to disclose a catalytic reactor wherein the second granular material is coarser than the first granular material, the second granular material having a larger particle size than the first granular material.
However, Bolz et al. discloses that the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds; and for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed (see page 5, lines 23-30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bolz et al. such that the second granular material is 
	Regarding claims 24 and 27, Bolz et al. discloses a catalytic reactor wherein said outlet collector (12) is an inner collector; and wherein the second granular material includes a catalyst adapted to catalyse said reaction of conversion (see Abstract; figure and page 2, line 3 through page 6, line 12).
	Regarding claim 25, Bolz et al. discloses a catalytic reactor further comprising: an outer collector (13) and an inner collector (15); and wherein said outer and inner collectors (13, 15) are cylindrical, coaxial, and gas-permeable (see Abstract; figure and page 2, line 3 through page 6, line 12).
	Bolz et al. fails to discloses a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material.
	However, Bolz et al.  discloses at least two distinct catalyst beds, each of the at least two catalysts in the beds catalyzing different reactions; the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds; for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed; and multiple, distinct catalyst beds.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular 
	Regarding claim 26, Bolz et al. fails to disclose a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed, since applicant has not disclosed that having a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic 
	Regarding claim 28, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size, since applicant has not disclosed that having a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size.
	Regarding claim 29, Bolz et al. fails to explicitly disclose a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material, since applicant has not disclosed that having a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material.

	It would have been an obvious matter of design choice to have a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm, since applicant has not disclosed that having a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm.
Regarding claim 31, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the particle size is from 2 mm to 3 mm.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the particle size is from 2 mm to 3 mm, since applicant has not disclosed that having a catalytic reactor wherein the particle size is from 2 mm to 3 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the particle size is from 2 mm to 3 mm.
Regarding claim 32, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm, since applicant has not disclosed that having a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm.

	It would have been an obvious matter of design choice to have a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm, since applicant has not disclosed that having a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm.
Regarding claim 34, Bolz et al. fails to explicitly disclose a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material.
	It would have been an obvious matter of design choice to have a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material, since applicant has not disclosed that having a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material.
	Regarding claim 35, Bolz et al. fails to explicitly disclose a catalytic reactor wherein said at least one additional gas-permeable wall is impermeable to the second granular material.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein said at least one additional gas-permeable wall is impermeable to the second granular material, since applicant has not disclosed that having a catalytic reactor wherein said at least one additional gas-
Regarding claim 36, Bolz et al. disclose a catalytic reactor further comprising: an outer collector (13) and an inner collector (15); and wherein said outer and inner collectors (13, 15) are cylindrical, coaxial, and gas-permeable (see Abstract; figure and page 2, line 3 through page 6, line 12).
Bolz et al. fails to explicitly disclose a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material; an outer gas-permeable separation wall close to the outer collector and an inner gas- permeable separation wall close to the inner collector; wherein the first layer of said second granular material is located between said outer separation wall and said outer collector; wherein the second layer of said second granular material is located between said inner separation wall and said inner collector; and a layer of said first granular material between said outer separation wall and inner separation wall.
	Regarding claim 37, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the outer collector and the inner collector have surface gas passages which are smaller than an average size of the particles of the second granular material, but larger than an average size of the particles of the first granular material.
It would have been an obvious matter of design choice to have a catalytic reactor wherein the outer collector and the inner collector have surface gas passages which are smaller than an average size of the particles of the second granular material, but larger than an average size of the particles of the first granular material, since applicant has not disclosed that having a catalytic reactor wherein the outer 
Regarding claim 38, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness, since applicant has not disclosed that having a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness.
	Regarding claim 39, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material, since applicant has not disclosed that having a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material.

	It would have been an obvious matter of design choice to have a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, since applicant has not disclosed that having a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen.

Allowable Subject Matter
Claims 41-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Bolz et al. (WO 99/20384 A1).
	Regarding claim 41, Bolz et al. discloses a method for loading a fine catalyst inside a catalytic bed (14,16) of a chemical reactor (10), wherein a volume available to the fine catalyst is bounded by an outer collector (13) and an inner collector (12), wherein the outer collector (13) and the inner collector (12) are coaxial and concentric gas-permeable cylindrical walls, the method comprising: forming a first annular layer (16) of a granular material adjacent to the outer collector (13), forming a second annular layer (16) of said granular material disposed around the inner collector (12); and forming an annular layer of said fine catalyst between said first layer (16) and second layer (14) of granular material (see Abstract; figure and page 2, line 3 through page 6, line 12), since Bolz et al. discloses at least two distinct catalyst beds, each of the at least two catalysts in the beds catalyzing different reactions; the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds; for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed; and multiple, distinct catalyst beds (see page 5, lines 23-30).
	The prior art references fail to disclose or suggest a method forming an annular layer of said fine catalyst between said first layer and second layer of granular material, wherein said granular material having a particle size larger than the fine catalyst.
	Claims 42-46 depend on claim 41.

Response to Arguments

Applicant’s arguments, see Remarks, filed September 13, 2021, with respect to the rejection(s) of claim(s) 23-40 under U.S.C.103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bolz et al. (WO 99/20384 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774